DETAILED ACTION

Allowable Subject Matter
Claims 1-3, 5-11, 14, 17 and 20 are allowed (renumbered as 1-13).
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, in the claimed combination,  intelligent evacuation system used in a subway station fire, comprising: a terminal node includes a fire alarm module, a fire source positioning module, and an indoor pedestrian positioning module; wherein the terminal node being used for collecting and processing fire detection, fire source positioning and indoor pedestrian positioning data, sending the detection result of the terminal node and receiving background instructions;
 wherein the fire alarm module being used for discovering a fire and transmitting fire information; the fire alarm module being connected with the fire source positioning module, and the fire source positioning module being used for positioning a fire source according to collected picture information and smoke information of the fire; the indoor pedestrian positioning module is used for positioning pedestrians in a subway station;
a relay control module being connected with the fire alarm module, the fire source positioning module and the indoor pedestrian positioning module, and the relay control module is used for combining fire information, fire source positioning information, and pedestrian positioning information; and 
a master control module being connected with the relay control module, and the master control module is used for planning a dynamic escape route for each pedestrian according to the combined information, pedestrian information collected by a subway application (APP) and pedestrian information collected by a map management system, and generating an escape route guide map;
the indoor pedestrian positioning module includes: switches, 5G base stations, WLAN base stations, decision control systems, and mobile devices;
the switches are used for providing a communication port for an APP to read position information; 
the 5G base stations and the WLAN base stations serve as acquisition receivers to acquire the time when pedestrians reach a preset place;
the mobile devices are used for sending out a real-time movement signal and the decision central systems are connected with the switches, the 56 base stations, the WLAN base stations and the mobile devices, the decision control systerns are used for determining indoor pedestrian positions according to time information and the real-time central module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lemelson et al. (US 2003/0234725) and Weng (US 6,529,128).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
April 27, 2022